Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or reasonably suggest the laundry treating apparatus of independent claims 1 and 16 comprising, inter alia, a support plate having side ends which are respectively connected to upper ends of the side cabinet walls of the cabinet; a first mass body provided to move in a lateral direction between the side ends of the support plate and relative to the cabinet; a second mass body provided to move in the lateral direction and relative to the cabinet; wherein a mass of the first mass body is greater than a mass of the second mass body.  As described in ¶ [0168], “the dynamic absorber according to the embodiment may be provided in the laundry treating apparatus to effectively absorb the oscillation having various forms, which is generated in the cabinet of the laundry treating apparatus. That is, the moving mass for absorbing the transient oscillation and the moving mass for absorbing the continuous oscillation may be respectively provided to absorb both the transient oscillation generated in a low frequency (low-speed rotation) region and the continuous oscillation generated in a high frequency (high-speed rotation) region.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Joseph L. Perrin, Ph.D.
Primary Examiner
Art Unit 1711



/Joseph L. Perrin/Primary Examiner, Art Unit 1711